Citation Nr: 0418964	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  03-08 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals, injury 
to the left arm and shoulder.

2.  Entitlement to service connection for residuals, injury 
to the neck.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
October 1957. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim seeking 
entitlement to service connection for left shoulder 
condition.  In the November 2002 rating decision, the RO also 
denied the veteran's claim seeking entitlement to service 
connection for neck condition.  

In May 2003, the veteran appeared and testified at a personal 
hearing, at the RO before a Decision Review Officer.  A 
transcript of that hearing is of record.

In February 2004, the veteran appeared and testified at a 
personal hearing, before the Board via video conference.  A 
transcript of that hearing is of record.


REMAND

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The medical statement dated December 17, 2003, from the 
veteran's chiropractor, Dr. S., is missing from the claims 
folder.  This medical statement was obtained by the veteran's 
representative on the morning of the veteran's February 2004 
personal hearing.  It apparently offered an opinion as to the 
etiology of the veteran's cervical spine disorder.  The RO 
shall obtain this statement and any other relevant treatment 
records from Dr. S.

 In addition, at the May 2003 and February 2004 hearings, 
specific references were made to the veteran's 1990 treatment 
at the VA hospital in Brecksville, Ohio, and his ongoing 
treatment at the Lorain Community Based Outpatient Clinic.  
The veteran indicated that treatment was in regard to his 
left arm, shoulder and neck.  It does not appear these 
records were requested or made part of the claims folder.  
The RO shall obtain the veteran's treatment records from the 
VA hospital in Brecksville, Ohio, and treatment records from 
the Lorain Community Based Outpatient Clinic.

Last, the veteran claimed that he received neither NA Form 
13055 nor NA Form 13075 regarding reconstruction of his 
service medical records.  Therefore, the RO shall mail to the 
veteran NA Form 13055, Request for Information Needed to 
Reconstruct Medical Data, and NA Form 13075, Questionnaire 
About Military Service, to be completed and returned by the 
veteran.  

To ensure full compliance with due process requirements 
afforded the veteran, the case is hereby REMANDED to the RO 
for the following development:

1.  The RO shall obtain the medical 
statement dated December 17, 2003 from 
chiropractor Dr. S.  The veteran's 
representative obtained this statement on 
February 19, 2004, the day of the 
veteran's personal hearing before the 
Board.  The RO should request any 
additional medical records from 
chiropractor Dr. S. regarding the 
veteran's left arm, shoulder, and neck, 
from January 1, 1990, to the present.

2.  The RO shall obtain the veteran's VA 
hospital records from Brecksville, Ohio, 
from January 1, 1990, to the present, 
regarding his left arm, shoulder, and 
neck.



3.  The RO shall obtain the veteran's 
treatment records from Lorain Community 
Based Outpatient Clinic, in Lorain, Ohio, 
from January 1, 1990, to the present, 
regarding his left arm, shoulder, and 
neck.
		
4.  The RO shall mail to the veteran NA 
Form 13055, Request for Information Needed 
to Reconstruct Medical Data, and NA Form 
13075, Questionnaire About Military 
Service, to be completed and returned by 
the veteran.  The veteran's address is 
1138 Kay Drive, Lorain, Ohio 44053.

5.  Upon completion of item #4 above, the 
RO shall request the veteran's complete 
service medical records and sick/morning 
reports, for the 3574th Flight Line 
Maintenance Squadron.

6.   Following completion of the 
development above, the RO should re-
adjudicate the veteran's claim of 
entitlement to service connection for 
residuals, injury to left arm and 
shoulder, and claim of entitlement to 
service connection for residuals, injury 
to the neck.  In the event that the claim 
is not resolved to the satisfaction of the 
veteran, he should be furnished a 
Supplemental Statement of the Case 
regarding entitlement to service 
connection for residuals, injury to left 
arm and shoulder, and entitlement to 
service connection for residuals, injury 
to the neck, which includes a summary of 
the additional evidence submitted, any 
additional applicable laws and 
regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The RO must ensure that all notice and duty-to-assist 
provisions of VCAA are properly applied in the development of 
the case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




